Exhibit 10.9

Executive Employment Agreement

This Employment Agreement (the "Agreement") is made and entered into as of
March 21, 2018 (the “Effective Date”) by and between Dr. Robert H. Getzenberg
Ph.D, an individual residing at 358 N. Island Drive, # 106, Memphis TN 38103
(the "Executive") and Veru Inc., a Wisconsin corporation with its corporate
headquarters at 4400 Biscayne Blvd., Suite 888, Miami FL 33137 (the "Company").

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein;

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions; and

     WHEREAS, it is a condition precedent of Executive’s employment hereunder
that Executive sign this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

1. Employment At-Will; Start Date.  The Executive's employment hereunder shall
be for no definite or determinable period of time and the Executive's employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason subject to the provisions of Section 5 below.    The start
date for the Executive in this new role will be immediately upon execution of
this Agreement by both Executive and Company.

2. Position and Duties.

(a) Position.    During the Executive’s employment with the Company, the
Executive shall serve as Chief Scientific Officer, subject to the Company’s
Board approval of the new role by resolution or consent at the next reasonably
practicable time.  In such position, the Executive shall have such duties,
authority and responsibility as are customary for an executive in Executive’s
position and such others as shall be determined from time to time by the
Company’s Chief Executive Officer and President (“CEO”).    The Executive shall
report directly to the CEO.

(b) Duties.  During the Executive’s employment with the Company pursuant to this
Agreement, the Executive shall devote substantially all of his business time and
attention to the performance of the Executive's duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the performance of such
services either directly or indirectly without the prior written consent of
the CEO.  Notwithstanding the foregoing, the Executive will be permitted to (a)
with the prior consent of the CEO and which consent can be withheld by the CEO
in his discretion, act or serve as a director, trustee, committee member or
principal of any type of business, civic or charitable organization as long as
such activities are disclosed in writing to the Company's CEO, and (b)



--------------------------------------------------------------------------------

 

purchase or own less than five percent (5%) of the publicly traded securities of
any corporation; provided that, such ownership represents a passive investment
and that the Executive is not a controlling person of, or a member of a group
that controls, such corporation; provided further that, the activities described
in clauses (a) and (b) do not interfere with the performance of the Executive's
duties and responsibilities to the Company as provided hereunder, including, but
not limited to, the obligations set forth in this Section 2.

3. Place of Performance.  The principal place of Executive's employment shall
be: (i) Executive’s home office located at 358 N. Island Drive, # 106, Memphis
TN 38103; or (ii) potentially in the future should the Company’s CEO and
President request, and should the Executive mutually agree, the Company’s
headquarters at 4400 Biscayne Blvd., Suite # 888, Miami FL 33137; any of (i) or
(ii) preceding could be considered as Executive’s principal place of employment
for purposes of this Agreement.  Should the Executive relocate to Miami at the
Company’s request, the Company shall pay Executive’s reasonable relocation
expenses.  Executive will be required to travel on Company business during the
Executive’s employment with the Company.

4. Compensation.

4.1 Base Salary.  Subject to section 5.2(b)(i) hereof, the Company shall pay the
Executive an annual rate of base salary of three hundred thirty thousand dollars
($330,000) in periodic installments in accordance with the Company's customary
payroll practices, but no less frequently than monthly.  The Executive's base
salary shall be reviewed at least annually by the Company’s CEO, and the
CEO may, but shall not be required to, increase the base salary during the
Executive’s employment with the Company. The Executive's annual base salary, as
in effect from time to time, is hereinafter referred to as "Base Salary".

4.2 Annual Cash Incentive Bonus.

(a) For each fiscal year during the Executive’s employment pursuant to this
Agreement, the Executive shall be eligible to receive an annual cash incentive
bonus equal to forty-five percent (45%) of his Base Salary based on meeting
certain Company and personal goals to be mutually agreed upon by the Executive
and the CEO (the "Annual Bonus"). However, the decision to provide any Annual
Bonus and the amount and terms of any Annual Bonus shall be at the discretion of
the Company’s CEO.

(b) The Annual Bonus, if any, will be paid no later than the end of the first
quarter of the fiscal year after the fiscal year in which an Annual Bonus, if
any, is awarded; provided, however, that in order to be entitled to an Annual
Bonus the Executive must be employed by the Company on the date of payment
thereof, except as expressly otherwise provided herein, such as section
5.2(a)(ii) in the event of termination by the Company without cause or by the
Executive for good reason.  



2

--------------------------------------------------------------------------------

 

4.3 Equity Awards.    Executive is eligible to participate in the Veru Inc.
Equity Incentive Plan.  Any grant of equity is subject both to share
availability and to the discretion of the Board’s Compensation Committee and the
Company cannot guarantee this award at this time.    

4.4 Employee Benefits.  During the Executive’s employment with the Company
pursuant to this Agreement, the Executive shall be entitled to participate in
all employee benefit plans, practices and programs maintained by the Company, as
in effect from time to time (collectively, "Employee Benefit Plans") on a basis
that is at least as favorable as those provided to other similarly situated
executives of the Company and to the extent consistent with applicable law, the
terms of the applicable Employee Benefit Plans, and the Company’s policy for
sharing the cost of such benefits as in effect from time to time. The Company
reserves the right to amend or cancel any Employee Benefit Plans at any time in
its sole discretion, subject to the terms of such Employee Benefit Plans and
applicable law.  Executive will be immediately eligible to participate in the US
health, dental, vision, disability and life insurance programs of which the
premiums are currently fully paid by the Company. 

4.5 Vacation; Paid Time-off.  During the Executive’s employment with Company
pursuant to this Agreement, the Executive will be entitled to accrue four weeks
(4) paid vacation per fiscal year.  The Executive shall receive other paid
time-off in accordance with the Company's policies for officers as such policies
may exist from time to time.

4.6 Business Expenses.  The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive's duties hereunder in accordance with the Company's expense
reimbursement policies and procedures. 

5.Termination of Employment.  This Agreement and the Executive's employment
hereunder are for no definite or determinable period of time and may be
terminated by either the Company or the Executive at any time and for any reason
subject to the provisions of this Section 5.  Upon termination of this Agreement
and the Executive’s employment hereunder, the Executive shall be entitled to the
compensation and benefits described in this Section 5 and shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates.

5.1



Termination by the Company for Cause or by the Executive without Good Reason.

(a)The Executive's employment hereunder may be terminated by the Company
immediately for Cause (as defined below) or by the Executive without Good Reason
(as defined below).  If the Executive's employment is terminated by the Company
for Cause or by the Executive without Good Reason, the Executive shall be
entitled to receive:

(i)



any accrued but unpaid Base Salary and accrued but unused vacation which shall
be paid on the pay date immediately following the Termination Date (as defined
below) in accordance with the Company's customary payroll procedures;



3

--------------------------------------------------------------------------------

 

(ii)



any unpaid Annual Bonus with respect to any completed fiscal year immediately
preceding the Termination Date, if the Executive was still employed by the
Company on the last day of the first quarter of the fiscal year after the fiscal
year in which an Annual Bonus, if any, was awarded; provided further that, if
the Executive's employment is terminated by the Company for Cause, then any such
unpaid Annual Bonus shall be forfeited;

(iii)



reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company's
expense reimbursement policy; and

(iv)



such employee benefits (including equity compensation), if any, to which the
Executive may be entitled under the Company's Employee Benefit Plans as of the
Termination Date; provided, however, that, if the Executive’s employment is
terminated by the Company for Cause, the Executive will not be entitled to any
unvested equity and shall forfeit any vested equity compensation not already
received by the Executive.

Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
"Accrued Amounts".

(c) For purposes of this Agreement, "Cause" shall mean:

(i)



the Executive's failure to perform his duties (other than any such failure
resulting from incapacity due to physical or mental illness or disability);

(ii)



the Executive's failure to comply with any valid and legal directive of the CEO;

(iii)



the Executive's engagement in dishonesty, illegal conduct or misconduct, which
is, in each case, injurious to the Company or its affiliates;

(iv)



the Executive's embezzlement, misappropriation or fraud, whether or not related
to the Executive's employment with the Company;

(v)



the Executive's conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude or results in harm to the Company or its
affiliates;

(vi)



the Executive's breach of the duty of loyalty or breach of fiduciary duty;

(vii)



the Executive's unauthorized disclosure of Confidential Information (as defined
below);

(viii)



Executive's material breach of any material obligation under this Agreement or
any other written agreement between the Executive and the Company; or



4

--------------------------------------------------------------------------------

 

(ix)



any material failure by the Executive to comply with the Company's written
policies or rules, as they may be in effect from time to time during the
Executive’s employment with the Company.

5.2



Termination by the Company Without Cause or by the Executive for Good Reason.

(a) This Agreement and the Executive's employment hereunder may be terminated by
the Company without Cause or by the Executive for Good Reason in accordance with
the provisions set forth herein.  In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and, subject to the
Executive's compliance with Sections 6 through 9 of this Agreement and his
execution of a general release of claims in favor of the Company and all of its
related entities and individuals (the "Release"), which shall include a
re-affirmation of Executive’s non-disparagement obligation and his obligation to
comply with Sections 6 through 9 of this Agreement and such Release becoming
effective within the number of days permitted under applicable law following the
Termination Date (the “Release Effective Date”), the Executive shall be entitled
to receive the following:  

(i)



continued Base Salary for six (6) months following the Termination Date payable
in equal installments in accordance with the Company's normal payroll practices,
but no less frequently than monthly, which shall commence on the Company’s
regular pay day for the pay period immediately following the pay period that
includes the Release Effective Date;

(ii)



any unpaid Annual Bonus with respect to any completed fiscal year immediately
preceding the Termination Date if the Executive was still employed by the
Company on the last day of the preceding fiscal year;

(iii)



a pro-rated payment equal to the Executive’s target bonus for the year in which
the Termination occurs as defined in section 4.2(a) hereof multiplied by the
percentage of days the Executive was employed by the Company in the year of
termination, and payable as and when such bonuses are normally paid for other
executives of the Company; and

(iv)



if the Executive timely and properly elects health continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") or
comparable State continuation law, the Company shall reimburse the Executive for
the difference between the monthly COBRA or comparable State continuation law
premium paid by the Executive for himself and his dependents and the monthly
premium amount paid by similarly situated active executives.  Such reimbursement
shall be paid to the Executive on the fifteenth of the month immediately
following the month in which the Executive timely remits the premium
payment.  The Executive shall be eligible to receive such reimbursement until
the earliest of:  (i) the six (6) month anniversary of the Termination Date;
(ii) the date the Executive (in the case of his) or any of his dependents (in
the case of



5

--------------------------------------------------------------------------------

 

such dependent) is no longer eligible to receive COBRA or comparable State law
continuation coverage; and (iii) the date on which the Executive (in the case of
his) or any of his dependents (in the case of such dependent) becomes eligible
to receive substantially similar coverage from another employer or other source.

(b) For purposes of this Agreement, "Good Reason" shall mean the occurrence of
any of the following, in each case during the Executive’s employment under this
Agreement without the Executive's written consent:

(i)



a reduction in the Executive's Base Salary of more than ten percent (10%) other
than a general reduction in Base Salary that affects all similarly situated
executives in substantially the same proportions;

(ii)



a relocation of the Executive's principal place of employment outside of the
metropolitan area where the Executive currently has his principal office;

(iii)



any material breach by the Company of any material provision of this Agreement;
or

(iv)



a material, adverse change in the Executive's authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company's size, status as a public company and capitalization as of the date of
this Agreement.

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within thirty (30) days of the
initial existence of such grounds, and the Company has had thirty (30) days from
the date on which such notice is provided to cure such circumstances.  If the
Company has not cured such Good Reason within thirty (30) days of such notice,
the Executive shall have up to thirty (30) days after such cure period to
terminate his employment hereunder for Good Reason.  If the Executive does not
provide written notice to the Company to terminate his employment for Good
Reason within the time period specified herein, then the Executive will be
deemed to have waived his right to terminate for Good Reason with respect to
such grounds.

5.3



Death or Disability.

(a) The Executive's employment hereunder shall terminate automatically upon the
Executive's death during the Executive’s employment under this Agreement, and
the Company may terminate the Executive's employment on account of the
Executive's Disability (as defined below).



6

--------------------------------------------------------------------------------

 

(b) If the Executive's employment is terminated during the Employment Term on
account of the Executive's death or Disability, the Executive (or the
Executive's estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

(i)



pay for any of the Executive’s accrued but unpaid Base Salary and the
Executive’s accrued but unused vacation as of the date of death or Disability;

(ii)



any earned but unpaid Annual Bonus with respect to any completed fiscal year
immediately preceding the Executive’s date of death or Disability, if the
Executive was still employed by the Company on the last day of the preceding
fiscal year;

(iii)



reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company's
expense reimbursement policy; and

(iv)



such employee benefits (including equity compensation), if any, to which the
Executive may be entitled under the Company's Employee Benefit Plans as of the
date of the Executive’s death or Disability.

(c) For purposes of this Agreement, “Disability” shall mean the Executive is
entitled to receive long-term disability benefits under the Company's long-term
disability plan, or if there is no such plan, the Executive's inability, due to
physical or mental incapacity, to substantially perform all of the essential
duties and responsibilities under this Agreement, with or without reasonable
accommodation, for one hundred eighty (180) days out of any three hundred
sixty-five (365) day period or one hundred twenty (120) consecutive days;
provided however, in the event the Company temporarily replaces the Executive,
or transfers the Executive's duties or responsibilities to another individual on
account of the Executive's inability to perform such duties due to a mental or
physical incapacity which is, or is reasonably expected to become, a Disability,
then the Executive's employment shall not be deemed terminated by the Company
and the Executive shall not be able to resign with Good Reason as a result
thereof.  Any question as to the existence of the Executive's Disability as to
which the Executive and the Company cannot agree shall be determined in writing
by a qualified independent physician mutually acceptable to the Executive and
the Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.

5.4



Change in Control Termination.  

(a) Notwithstanding any other provision contained herein, if the Executive's
employment hereunder is terminated by the Executive for Good Reason or by the
Company without Cause (other than on account of the Executive's death or
Disability) within six (6)



7

--------------------------------------------------------------------------------

 

months following a Change in Control, the Executive shall be entitled to
receive, subject to the Executive's compliance with Sections 6 through 9 of this
Agreement and his execution of the Release and reaffirmations referred to in
Section 5.2, the following:

(i)



all items of compensation set forth in Section 5.2(a)(i-iv); and

(ii)



acceleration of unvested equity compensation in accordance with the terms of the
Company’s applicable equity compensation plans and grant agreements.

(b) For purposes of this Agreement, "Change in Control"  shall have the meaning
set forth in the Company’s applicable equity plans and grant agreements.

5.5 Notice of Termination.  Any termination of the Executive's employment
hereunder by the Company or by the Executive during the Executive’s employment
under this Agreement (other than termination pursuant to Section 5.3(a) on
account of the Executive's death) shall be communicated by written notice of
termination ("Notice of Termination") to the other party hereto in accordance
with Section 25 of this Agreement.  The Notice of Termination shall specify:

(a)



The termination provision of this Agreement relied upon;

(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated; and

(c)



The applicable Termination Date.

5.6



Termination Date.  The Executive's "Termination Date"  shall be:

(a) If the Executive's employment hereunder terminates on account of the
Executive's death, the date of the Executive's death;

(b) If the Executive's employment hereunder is terminated on account of the
Executive's Disability, the date that it is specified in the Company’s Notice of
Termination after it is determined that the Executive has a Disability;

(c) If the Company terminates the Executive's employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;

(d) If the Company terminates the Executive's employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than ten (10) business days following the date on which the Notice of
Termination is delivered; provided that during said notice period, the Company
shall have the right to change or eliminate the Executive’s duties within its
discretion, which shall not be deemed a Good Reason hereunder;



8

--------------------------------------------------------------------------------

 

(e) If the Executive terminates  employment hereunder with or without Good
Reason, the date specified in the Executive's Notice of Termination, which shall
be no less than ten (10) business days following the date on which the Notice of
Termination is delivered; provided that, the Company may waive all or any part
of the ten (10) day notice period without further accrual or payment of salary
or benefits upon written notice to the Executive, and the Executive's
Termination Date shall be the date determined in such notice by the Company;

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a "separation from service" within
the meaning of Section 409A.

5.7 Resignation of All Other Positions.  Upon termination of the Executive's
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company or any of its
affiliates.

5.8



Section 280G.

(a) If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the Executive's termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 5.8, be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then prior to making the 280G Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Executive of the 280G
Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the 280G Payments are limited to the extent necessary to avoid
being subject to the Excise Tax.  Only if the amount calculated under (i) above
is less than the amount under (ii) above will the 280G Payments be reduced to
the minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax. "Net Benefit" shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment and
excise taxes. Any reduction made pursuant to this Section 5.9 shall be made in a
manner determined by the Company that is consistent with the requirements of
Section 409A.

(b) Unless the Company and the Executive otherwise agree, all calculations and
determinations under this Section 5.8 shall be made by an independent accounting
firm whose determinations shall be conclusive and binding on the Company and the
Executive for all purposes. For purposes of making the calculations and
determinations required by this Section 5.8, the accounting firm may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code.  The Company and the Executive
shall furnish the accounting firm with such information and documents as the
accounting firm may reasonably request in order to make its determinations



9

--------------------------------------------------------------------------------

 

under this Section 5.8. The Company shall bear all costs the accounting firm may
reasonably incur in connection with its services as contemplated by this
provision.

6.  Cooperation.  The parties agree that certain matters in which the Executive
will be involved during his employment with the Company may necessitate the
Executive's cooperation in the future.  Accordingly, following the termination
of the Executive's employment for any reason, to the extent reasonably requested
by the Company’s CEO, the Executive shall cooperate with the Company in
connection with matters arising out of the Executive's service to the Company;
provided that, the Company shall make reasonable efforts to minimize disruption
of the Executive's other activities.  The Company shall reimburse the Executive
for reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive's Base Salary on the Termination Date.

7.  Confidential Information.  The Executive understands and acknowledges that
during his  employment with the Company, he will have access to and learn about
Confidential Information, as defined below.

7.1



Confidential Information Defined; Restrictions.

(a)    Definition.

For purposes of this Agreement, "Confidential Information" includes, but is not
limited to, all information not known to the public, in spoken, printed,
electronic or any other form or medium, relating directly or indirectly
to:  business processes, methods, policies, plans, publications, documents,
research, operations, strategies, techniques, contracts, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems,  software
design, web design, work-in-process, databases, manuals, records, articles,
systems, material, sources of material, supplier information, vendor
information, financial information, accounting information, accounting records,
legal information, marketing information, advertising information, pricing
information, design information, payroll information and staffing information,
personnel information, employee lists, supplier lists, vendor lists,
developments, reports, internal controls, security procedures, graphics,
drawings, sketches, market studies, sales information, revenue, costs, formulae,
product plans, designs, models, ideas, inventions, unpublished patent
applications, discoveries, experimental processes, experimental results,
specifications, customer or client information or lists, manufacturing
information, distributor lists, and buyer lists of the Company, and any
information about or from any existing or prospective customer, supplier,
investor or other associated third party, or of any other person or entity that
has entrusted information to the Company in confidence.

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.





10

--------------------------------------------------------------------------------

 

The Executive understands and agrees that Confidential Information includes
information developed by his in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include (i) information
that is or becomes publicly known to others who are not under a confidentiality
obligation to the Company, without breach by the Executive of Section 7.1 (c)
below or (ii) information provided to the Executive by a third party who is not
under a confidentiality obligation benefitting the Company or others with
respect to the information.  The Executive understands and agrees that all
Company Confidential Information constitutes trade secrets under Florida law and
any other applicable law.

(b)Company Creation and Use of Confidential Information.

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees (including the Executive), and
improving its offerings in the field of diversified drugs, therapeutics and
medical devices for men’s and women’s reproductive health, urology and
oncology.  The Executive understands and acknowledges that as a result of these
efforts, the Company has created, and continues to use and create Confidential
Information.  This Confidential Information provides the Company with a
competitive advantage over others in the marketplace.

(d) Disclosure and Use Restrictions.

The Executive agrees and covenants:  (i) to treat all Confidential Information
as strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive's authorized employment duties to the Company or
with the prior consent of the CEO acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive's
authorized employment duties to the Company or with the prior consent of the CEO
acting on behalf of the Company in each instance (and then, such disclosure
shall be made only within the limits and to the extent of such duties or
consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of



11

--------------------------------------------------------------------------------

 

disclosure required by such law, regulation or order. The Executive shall
promptly provide written notice of any such order to Company’s Executive Vice
President-Legal.  While complying with this Section 7.1 to the greatest extent
possible, nothing herein prohibits the Executive from reporting possible
violations of federal law or regulation to any governmental agency from or
making other disclosures under the whistleblower provisions of federal or state
law or regulation. Executive is not required to notify the Company if Executive
makes such reports or disclosures.

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive's breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive's behalf.  

(e) Defend Trade Secrets Act Notice

Executive is hereby notified in accordance with the Defend Trade Secrets Act of
2016 that he will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (i) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. 
Executive is further notified that if Executive files a lawsuit for retaliation
by an employer for reporting a suspected violation of law, Executive may
disclose the employer's trade secrets to Executive’s attorney and use the trade
secret information in the court proceeding if Executive: (i) files any document
containing the trade secret under seal; and (ii) does not disclose the trade
secret, except pursuant to court order.

﻿

8.    Restrictive Covenants.

8.1 Acknowledgement.  The Executive understands that the nature of the
Executive's position gives his access to and knowledge of Confidential
Information and places his in a position of trust and confidence with the
Company. The Executive understands and acknowledges that the intellectual
services he provides to the Company are unique, special or extraordinary because
of his knowledge, experience, training and expertise in the areas and
disciplines for which the Company has chosen to employ his.

The Executive further understands and acknowledges that the Company's ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.



12

--------------------------------------------------------------------------------

 

8.2 Non-competition.  Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Executive’s employment with the Company and for the period
of two (2) years beginning on the last day of the Executive's employment with
the Company (the “Restricted Period”), whether employment is terminated at the
option of the Executive or the Company, the Executive agrees and covenants not
to engage in Prohibited Activity that is, or is expected to be, competitive with
the Company’s drug products, female condom, diversified drugs, and therapeutics
and medical device businesses in the fields of men’s and women’s reproductive
health, urology and oncology (collectively the “Prohibited Field”); provided,
however, that the restriction set forth in this section 8.2 shall not prohibit
Executive during the Restricted Period from engaging in a Prohibited Activity
with a legally recognized 501(c)(3) not-for-profit enterprise, which
organization may include a university or other similar academic organization, so
long as all other terms and conditions of this Agreement are complied with by
Executive including but not limited to the nondisclosure or use of Company
Confidential Information, non-solicitation of employees and customers, and
protection of the Company’s Work Product and Intellectual Property Rights as
provided in Section 13 of this Agreement.

8.3 Prohibited Activity.    For purposes of this Section 8,  "Prohibited
Activity" is activity in which the Executive contributes his knowledge, services
and/or financial support, directly or indirectly, in whole or in part, as an
owner, operator, manager, advisor, lender, investor, consultant, agent,
employee, partner, director, stockholder, officer, volunteer, intern or any
other similar capacity to an entity or person engaged in the same or similar
business as the Company, including those engaged in the Prohibited Field, within
the United States and any other countries in which the Company sells, markets
and/or develops its products and/or services.  Prohibited Activity also includes
activity that may require or inevitably requires disclosure of Company trade
secrets or other Confidential Information.    Nothing herein shall prohibit the
Executive from purchasing or owning less than five percent (5%) of the publicly
traded securities of any corporation, provided that such ownership represents a
passive investment and that the Executive is not a controlling person of, or a
member of a group that controls, such corporation.

8.4 Non-solicitation of Employees. The Executive agrees that the Company has
made a substantial investment in its employees in order to retain their services
and valuable contribution to its business, and to minimize turnover and
recruitment training time and cost.  Therefore, to protect this legitimate
interest of the Company, the Executive agrees and covenants not to directly or
indirectly, on Executive’s own behalf or on behalf of any other person or
entity, solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of the Company during the Restricted
Period.

8.5 Non-solicitation of Customers.  The Executive agrees that the Company has
made a substantial investment in order to develop and maintain valuable
relationships with its customers and prospective customers.  The Executive
further agrees that the Company has long-standing relationships with its
customers and that but for the Executive’s employment with the Company, the
Executive would not have had access to or Confidential Information about its
customers.  Executive understands and acknowledges that because of the
Executive's experience with and



13

--------------------------------------------------------------------------------

 

relationship to the Company he will have access to the Company’s customers and
prospective customers and learn about much or all of the Company's customer
information which is confidential and/or compiled in a confidential manner. 
"Customer Information" includes, but is not limited to, names, phone numbers,
addresses, e-mail addresses, order history, order preferences, chain of command,
pricing information, profitability, sales and marketing strategy, and other
information identifying facts and circumstances specific to the customer or
prospective customer and relevant to sales or services provided by the Company,
whether Confidential Information or otherwise.

The Executive understands and acknowledges that loss of customer or prospective
customer relationships and/or goodwill will cause significant and irreparable
harm to the Company.

Therefore, to protect these legitimate interests of the Company, Executive
agrees and covenants, during Restricted Period, not to directly or indirectly,
on Executive’s own behalf or on behalf of any other person or entity, solicit,
contact (including but not limited to e-mail, regular mail, express mail,
telephone, fax, and instant message), attempt to contact or meet with or provide
any products or services to the Company's customers or prospective customers for
purposes of offering or providing goods or services similar to or competitive
with those offered by the Company.

The restrictions in this Section 8.5 shall only apply to:

(a) Customers or prospective customers the Executive contacted in any way during
the past one (1) year prior to the Executive’s last day of employment with the
Company; or

(b) Customers or prospective customers about whom the Executive has or had
access to trade secret or other Confidential Information; or

(c) Customers under the Executive’s supervisory or sales purview who became
customers during the Executive's employment with the Company.

8.6 Non-interference with Other Business Relationships.  The Executive agrees
and covenants, during the Restricted Period, not to directly or indirectly, on
Executive’s own behalf or on behalf of any other person, interfere with or cause
disruption in any way to the Company’s contracts or relationships with its
business partners, including, but not limited to, vendors, suppliers,
manufacturing sources, and IT consultants.

8.7 Extension of Restricted Period.  The Executive agrees that should he breach
any of his covenants in this Section 8, the Restricted Period shall be extended
by the length of any period of such breach.

9.    Non-disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Company or its businesses, or any



14

--------------------------------------------------------------------------------

 

of its employees, officers, directors, and existing and prospective customers,
suppliers, investors and other associated third parties.

This Section 9 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to Company’s EVP Legal.

10.   Acknowledgement. The Executive acknowledges and agrees that the services
to be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company's
industry, methods of doing business and marketing strategies by virtue of the
Executive's employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interests of the Company.

The Executive further acknowledges and agrees that his promotion and the amount
of and increase in his compensation hereunder reflects, in part, substantial
consideration for his obligations and the Company's rights under Sections 7
through 9 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Sections 7
through 9 of this Agreement or the Company's enforcement thereof.

11.    Remedies. In the event of a breach or threatened breach by the Executive
of any of Sections 7 through 9 of this Agreement, the Executive hereby consents
and agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of posting any bond or other security or of
showing any actual damages or that money damages would not afford an adequate
remedy.  The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of
relief.  In the event the Executive breaches any of his obligations contained in
any of Sections 7 through 9, the Company shall be entitled to an award of its
costs, reasonable attorneys’ and expert witness fees, and out-of-pocket expenses
incurred in obtaining a judgment or order against the Executive in addition to
any to other relief awarded to the Company.

12.    Waiver of Defenses.  The Executive agrees that in the event the Company
brings an action for injunctive or other relief for any alleged violation by the
Executive of any of Sections 7 through 9 above, the Executive will not raise any
defense to such action or the relief sought by the Company on the grounds that
the Company terminated the Executive’s employment in bad faith or committed any
breach of this Agreement or any other agreement between the parties, and
Executive hereby waives any such defenses in any such action.



15

--------------------------------------------------------------------------------

 

13.   Work Product and Intellectual Property Protection.

13.1 Work Product. The Executive acknowledges and agrees that all right, title
and interest in and to all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived or reduced to practice by the Executive individually or jointly with
others during the period of his employment by the Company and relate in any way
to the business or contemplated business, products, activities, research or
development of the Company or result from any work performed by the Executive
for the Company (in each case, regardless of when or where prepared or whose
equipment or other resources is used in preparing the same) all rights and
claims related to the foregoing, and all printed, physical and electronic
copies, and other tangible embodiments thereof (collectively, "Work Product"),
 as well as any and all rights in and to US and foreign (a) patents, patent
disclosures and inventions (whether patentable or not), (b) trademarks, service
marks, trade dress, trade names, logos, corporate names and domain names, and
other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing, (c) copyrights and copyrightable works
(including computer programs), and rights in data and databases, (d) trade
secrets, know-how and other confidential information, and (e) all other
intellectual property rights, in each case whether registered or unregistered
and including all registrations and applications for, and renewals and
extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
"Intellectual Property Rights"),  shall be the sole and exclusive property of
the Company.

13.2 Work Made for Hire; Assignment. The Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
"work made for hire" as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
the Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive's entire right, title and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world.  The Company’s rights under this Section 13.2 are in
addition to, and not in lieu of, any substantive protections the Company may
have under any law.

13.3 Further Assurances; Power of Attorney. During and after his employment, the
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments and
other documents and instruments as shall be requested by the Company. The
Executive hereby irrevocably grants the Company power of attorney to execute and
deliver any such documents on 



16

--------------------------------------------------------------------------------

 

the Executive's behalf in his name and to do all other lawfully permitted acts
to transfer the Work Product to the Company and further the transfer,
prosecution, issuance and maintenance of all Intellectual Property Rights
therein, to the full extent permitted by law, if the Executive does not promptly
cooperate with the Company's request (without limiting the rights the Company
shall have in such circumstances by operation of law). The power of attorney is
coupled with an interest and shall not be affected by the Executive's subsequent
incapacity.

13.4 No License. The Executive understands that this Agreement does not, and
shall not be construed to grant the Executive any license or right of any nature
with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
his by the Company.

14.    Security.

14.1 Security and Access.  The Executive agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, facilities access, key cards, access codes, Company intranet, internet,
social media and instant messaging systems, computer systems, e-mail systems,
computer networks, document storage systems, software, data security,
encryption, firewalls, passwords and any and all other Company IT resources and
communication technologies (collectively, "Facilities and Information Technology
Resources"); (b) not to access or use any Facilities and Information Technology
Resources except as authorized by the Company; and (iii) not to access or use
any Facilities and Information Technology Resources in any manner after the
termination of the Executive's employment by the Company, whether termination is
voluntary or involuntary. The Executive agrees to notify the Company promptly in
the event he learns of any violation of the foregoing by others, or of any other
misappropriation or unauthorized access, use, reproduction or reverse
engineering of, or tampering with any Facilities and Information Technology
Resources or other Company property or materials by others.

14.2 Exit Obligations.  Upon (a) voluntary or involuntary termination of the
Executive's employment or (b) the Company's request at any time during the
Executive's employment, the Executive shall (i) provide or return to the Company
any and all Company property, including but limited to, keys, access cards,
identification cards, Company credit cards, computers smartphones, equipment,
manuals, reports, files, books, compilations, work product, e-mail messages,
thumb drives and other removable information storage devices, hard drives, and
data and all Company  documents and materials belonging to the Company and
stored in any fashion, including but not limited to those that constitute or
contain any Confidential Information or Work Product, that are in the possession
or control of the Executive, whether they were provided to the Executive by the
Company or any of its business associates or created by the Executive in
connection with his employment by the Company; and (ii) delete or destroy all
copies of any such documents and materials not returned to the Company that
remain in the Executive's possession or control, including those stored on any
non-Company devices, networks, storage locations and media in the Executive's
possession or control.



17

--------------------------------------------------------------------------------

 

15.  Publicity.  The Executive hereby irrevocably consents to any and all uses
and displays, by the Company and its agents, representatives and licensees, of
the Executive's name, voice, likeness, image, appearance and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company ("Permitted Uses") without further consent from
or royalty, payment or other compensation to the Executive. The Executive hereby
forever waives and releases the Company and its directors, officers, employees
and agents from any and all claims, actions, damages, losses, costs, expenses
and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company's and its agents',
representatives' and licensees' exercise of their rights in connection with any
Permitted Uses.

16.    Governing Law; Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the State of Florida without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of Florida, county of Miami-Dade.  The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive any
defenses relating to personal jurisdiction, improper venue or inconvenient forum
with respect to any such action or proceeding.

17.    Entire Agreement.  Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.  The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

18.    Modification and Waiver.  No provision of this Agreement may be amended
or modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the CEO of the Company.  No waiver by either of
the parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the parties in exercising any right, power or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege.

19.    Severability.  Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any



18

--------------------------------------------------------------------------------

 

such modification to become a part hereof and treated as though originally set
forth in this Agreement.

The parties further agree that any such court is expressly authorized and shall
modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

20.    Captions.  Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

21.  Counterparts.  This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

22.    Section 409A.

22.1The Parties’ Intent.  The intent of the Parties is that payments and
benefits under this Agreement comply with or be exempt for Section 409A of the
Code and the regulations and guidance promulgated thereunder (collectively,
“Code Section 409A”), and this Agreement and any associated documents shall be
interpreted and construed in a manner the establishes an exemption from (or
compliance with Code Section 409A).  Any terms of this Agreement that are
undefined or ambiguous shall be interpreted in a manner that complies with Code
Section 409A to the extent necessary to comply with Code Section 409A.  If for
any reason, such imprecision in drafting any provision of this Agreement (or any
award of compensation, including, without limitation, equity compensation or
benefits) does not accurately reflect its intended establishment as an exemption
from (or compliance with Code Section 409A), as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted in a manner consistent with such intent, as determined in
the discretion of the Company.

22.2 Separation from Service.  A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
any payment of any amounts or benefits that the Company determines may be
considered nonqualified deferred compensation under Code Section 409A upon or
following termination of employment unless



19

--------------------------------------------------------------------------------

 

such termination is a “Separation of Service” with the meaning of Code Section
409A, and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or the like shall mean a separation
of service.  The determination of whether and when a separation of service has
occurred for purposes of this Agreement shall be made in in accordance with the
presumptions set forth in Section 1.409A-1(h) of the Treasury Regulations.

22.3 Reimbursements.  Any reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of Code
Section 409A shall be made or provided in accordance with the requirements of
Code Section 409a, including, without limitation, that in no event shall any
fees, expenses or other amounts eligible to be reimbursed by the Company under
this Agreement be paid later that the last day of the calendar year next
following the calendar year in which the applicable fees, expenses or other
amounts were incurred.

22.4 Payments.  For purposes of Code Section 409A, the Executive’s right to
receive any installment payments shall be treated as a right to receive a series
of separate and distinct payments.  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (for example,
“payment shall be made within thirty (30) days following the date of
termination), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement, to the extent that such payment is subject to Code Section
409A.

22.5 No Company Warranties.  The Company makes no representation or warranty and
shall have no liability to the Executive or any other person if any provisions
in this Agreement are determined to constitute deferred compensation subject to
Code Section 409A but do not satisfy an exemption from, or the conditions of,
Code Section 409A.

23.    Notification to Subsequent Employer.  When the Executive's employment
with the Company terminates, the Executive agrees to notify any subsequent
employer of the restrictive covenants sections contained in this Agreement.  The
Executive will also deliver a copy of such notice to the Company before the
Executive commences employment with any subsequent employer.  In addition, the
Executive authorizes the Company to provide a copy of sections 7 to 12 of this
Agreement to third parties, including but not limited to, the Executive's
subsequent, anticipated or possible future employer.

24.    Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

25.   Notice.  Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt



20

--------------------------------------------------------------------------------

 

requested, or by overnight carrier to the parties at the addresses set forth
below (or such other addresses as specified by the parties by like notice):

﻿

If to the Company:

Veru Inc.

4400 Biscayne Blvd

Suite 888

Miami, FL 33137

Attention:  EVP Legal

﻿

If to the Executive:

Dr.  Robert H. Getzenberg Ph.D

358 N. Island Drive, # 106

Memphis, TN 38103

﻿

26.    Representations of the Executive.  The Executive represents and warrants
to the Company that:

(a)  The Executive's acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound; and

(b)  The Executive's acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

27.    Withholding.  The Company shall have the right to withhold from any
amount payable hereunder any federal, state and/or local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

28.    Survival.  Upon the termination of this Agreement, the respective rights
and obligations of the parties hereto shall survive such termination to the
extent necessary to carry out the intentions of the parties under this
Agreement.

29.    Prior Employment Agreement Superseded.  This Agreement supersedes and
replaces any and all previous employment agreements between the parties
including, but not limited to, the employment agreement between Executive and
The Female Health Company d/b/a Veru Healthcare dated as of February 17, 2017;
provided, however, the provisions that are intended to continue and survive the
termination or expiration of that employment agreement will continue and
survive.



21

--------------------------------------------------------------------------------

 

30.    Acknowledgement of Full Understanding.  THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in Miami,
Florida as of the date first written above.

﻿

﻿

 

 

 

﻿

VERU INC.

 

 

﻿

/s/ Mitchell Steiner 

Mitchell S. Steiner, MD, FACS

CEO and President

﻿

 

Robert H. Getzenberg Ph.D

 

 

/s/ Robert Getzenberg_______________________

Executive

﻿

﻿

﻿



22

--------------------------------------------------------------------------------